DETAILED ACTION

1.       This communication is in response to the latest submission having dated (06/17/2022) in which a three (3) Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

3.	Upon new entry, claim (21) remain the single pending claim on this application. The previous presented claims (1 -20) were cancelled, and claim (21) newly added. 

              Election by Original Presentation

4.       The newly submitted list of claims is directed to an invention that is distinct and independent from the original claimed invention.

4.1.    Each invention (the previous and the new one), while perhaps and somehow related, (being part of a codec embodiment), they are distinct from one another, and essentially drawn to the following topics;
  
_ The original filed list of claims (1; 5 -11 and 15 -20) is/are directed to – a data decoding circuitry for data reconstruction of at least one picture in the data sequence of type [I, P, or B], without using reference picture resampling (RPR), in accordance with the RPR flag; as for example recites in [Claim 1]. The subject matter of above list of claims is classified under - H04N19/177 … The unit being a group of pictures of [gop] type.

 	_ The newly filed list of claims is directed to - a decoder circuitry device, able to generate a predictor for next picture, from a reference having different resolution; [Claim 21], and classified under - H04N19/573 … multiple frame prediction using two/more reference frames in a given prediction direction. 

4.2.    Restriction is proper. There is a burden on the Office because the inventions require a totally different field of investigation and search (e.g., searching different classes and/or subclasses, also employing different search strategies and search queries). 

4.3.    Since applicant has received an OA action on the merits for the originally presented invention, and one has been constructively elected by original presentation for prosecution on the merits, the new submitted amendments will NOT be entered. 

4.4.    Since applicant’s representative has received an action on the merits for the originally presented Invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim (21) is/are withdrawn from consideration as being directed to a non-elected invention. See MPEP 821.03. & 37 CFR 1.142(b).

4.5.    If the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a). The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action. A fully responsive reply must be timely filed to avoid abandonment of this application.

               Acknowledgements

5.       Applicant's arguments received (06/17/2022) have been fully considered but they are not persuasive in view of the discussed above “Election by original presentation”.

5.1.    The previously presented list of claims (1; 5 -11 and 15 -20) remain rejected under 35 U.S.C. 103 as being unpatentable over Hendry; et al. (US 2015/0036754; hereafter “Hendry”, in view of Samuelsson; et al. (US 2014/0072038; “Samuelsson”). See the previous issued NFOA dated on (12/12/2021) for more information.

5.2.	The Information Disclosure Statement (IDS) that was/were submitted on (06/17/2022) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

       Examiner’s Notes

6.	Regarding the newly submitted Claim (21), and for further considerations moving forward, the Examiner undersigned recommends addressing the following issues:

6.1.	Claim (21) recites a technique for …determine a predictor for the next available picture, that raises a potential [112(b) indefiniteness], as not such determination process found in the specs/claims. 
It is note that Fig. 6 illustrates a processor 608, able to output a predictor [specs; 0045], but no further information disclosed that would provide a clear-cut indication of the claim scope, because the functional language is not sufficient precise and definite regarding “how the predictor is actually determined”, resulting in no boundaries of what is claimed. 

6.2.	Similar applies to the term/limitation …a mode; that may be associated with plurality of prediction modes employed by the codec implementation, such as (i.e. intra mode (424), inter mode (420) or ARM mode), as also shown in Figs. (2 and 4). Proper clarification may be required moving forward. 

                                                             Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1. Patent documentation

US 11,20,6404 B2		Topiwala; et al.		H04N19/136; H04N19/132; H04N19/196; 
US 11,102,498 B2		Furht; Borivoje et al.		H04N19/176; H04N19/59; H04N19/70; 
US 20210044818 A1		Furht; Borivoje et al.		H04N19/70; H04N19/59; H04N19/30; 
US 20210044820 A1		Furht; Borivoje et al.		H04N19/176; H04N19/96; H04N19/44; 
- - - - - - - - -  - - - - -  - - - - - -  - - - - - -  - - - - - - - -  - - - - - -  - - - - - - - - - -  - - - - - - - - - - - - - - - - -
US 2014/0072038 A1		Samuelsson; et al.		H04N19/70; H04N19/31; H04N19/107; 
US 2015/0036754 A1		Hendry; et al.			H04N19/174; H04N19/70; H04N19/33; 
Conclusions

8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a)

8.1.   A shortened statutory period for reply to this final action (FOA) is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than 6 months from the FOA date. 

9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -2168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.